DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 currently reads, "wherein the at least one through hole includes one through .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The StarMark Everlasting Sprocket available on Amazon since 02/15/2020 (https://www.amazon.com/StarMark-SMELSM-Everlasting-Sprocket-Medium/dp/B07YVPVQZR/ref=sr_1_2?crid=1RVQBMVRCX8O1&keywords=sprocket%2Bdog&qid=1655232244&sprefix=sprocket%2Bdog%2Caps%2C63&sr=8-2&th=1), this reference shall be referred to as Sprocket for the remainder of this action.
For claim 1; Sprocket discloses a pet food holder comprising: 
a base (Annotated Figure 1; Red Arrow); 
an annular protrusion (Annotated Figure 1; Green Box) formed on and protruding up from a top surface of the base and enclosing an upper recess (Annotated Figure 1); and 
at least one through hole (Annotated Figure 1; Red Boxes) formed through the base and surrounded by the annular protrusion (Annotated Figure 1).

    PNG
    media_image1.png
    69
    116
    media_image1.png
    Greyscale

Annotated Figure 1
For claim 2; Sprocket teaches all limitations as stated above.
Sprocket further discloses a pet food holder wherein the pet food holder further comprises
at least one bottom recess (Annotated Figure 2; Purple Boxes), 
the at least one bottom recess is formed in a bottom surface of the base (Annotated Figure 2), and 
each of the at least one bottom recess corresponds in position to and communicates with a corresponding one of the at least one through hole (Annotated Figure 2 and fig. 3); and 
a diameter of each of the at least one bottom recess is greater than a diameter of the corresponding one of the at least one through hole (Annotated Figure 2; Green & Yellow Lines).

    PNG
    media_image2.png
    63
    111
    media_image2.png
    Greyscale

Annotated Figure 2
For claim 3; Sprocket teaches all limitations as stated above.
Sprocket further discloses a pet food holder wherein each of the at least one bottom recess is concentric with the corresponding one of the at least one through hole (Annotated Figures 1 & 2 and fig. 1-3).
For claim 4; Sprocket teaches all limitations as stated above.
Sprocket further discloses a pet food holder wherein the at least one through hole includes multiple through holes (Annotated Figure 1; Red Boxes); and 
the at least one bottom recess includes multiple through holes (Annotated Figure 2; Purple Boxes and figure 3; Small through hole on the back of the Sprocket).
For claim 5; Sprocket teaches all limitations as stated above.
Sprocket further discloses a pet food holder wherein the at least one through hole includes one through hole (Annotated Figure 1; Red Boxes); and 
the at least one bottom recess includes one through hole (Annotated Figure 2; Purple Boxes and figure 3; Small through hole on the back of the Sprocket).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642